Citation Nr: 1434893	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that, in pertinent part, denied service connection for chronic obstructive pulmonary disease.  The Veteran timely appealed.

In April 2012, the Veteran and his wife testified at a hearing before the undersigned at the RO.

In a June 2014 decision the Board determined that the Veteran's claim for service connection for COPD encompassed a claim for service connection for silicosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then granted service connection for silicosis and remanded the claim for service connection for COPD for further development. 

The Board notes that in June 2014 the Veteran submitted a statement requesting additional time in order to submit additional evidence.  In light of the remand of his claim he will have additional time to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014 the Veteran submitted additional relevant evidence in support of his claim.  In July 2014 the Veteran's representative pointed out that the Veteran did not waive RO review of the evidence he had submitted.  The representative requested that the Veteran's claim be remanded back to the AOJ for review of the newly submitted evidence.  The Veteran's claim must be remanded to the AOJ for review and issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2013).

The AOJ obtained a VA medical opinion in March 2014.  This medical opinion did not discuss the evidence submitted by the Veteran regarding silicosis and COPD.  The Board finds that a new medical opinion that discusses the documentary evidence submitted by the Veteran must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran should be provided VCAA notice regarding his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his service connection claim, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  After the above action has been accomplished, refer the claims file to the March 2014 VA examiner (or an appropriate substitute) to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected accelerated silicosis has aggravated the Veteran's chronic obstructive pulmonary disease (i.e., whether his chronic obstructive pulmonary disease has permanently worsened beyond the natural progression of the disease due to the service-connected disability). 

In providing this opinion the VA examiner should discuss the medical studies regarding silica submitted by the Veteran in June 2014 and the June 2014 opinion of Dr. Vasudevan.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of chronic obstructive pulmonary disease is attributable to the service-connected disability.

An explanation of the underlying reasons for all opinions offered must be included and should include a discussion as to why the examiner agrees or disagrees with any of the medical evidence submitted by the Veteran. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the January 2013 SSOC, including any new evidence submitted by the Veteran while the case is at the AOJ.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



